                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   David R. Norton, SBN 291448
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706

                                                   6   Attorneys for Defendants, SAN JOAQUIN COUNTY, SAN JOAQUIN COUNTY SHERIFF
                                                       DEPARTMENT, SAN JOAQUIN COUNTY SHERIFF STEVE MOORE, SHERIFF DEPUTY SGT.
                                                   7   ORAM, SHERIFF DEPUTY PABLO MARMOLEJO, SHERIFF DEPUTY RUBEN RODRIGUEZ,
                                                       SHERIFF DEPUTY AARON (PYLE) SAVAGE, SHERIFF DEPUTY ROBERT L. WAGNER, SHERIFF
                                                   8   DEPUTY TYLER GILLIS, and SHERIFF DEPUTY KATRINA AGUILAR
                                                   9
                                                                                         UNITED STATES DISTRICT COURT
                                                  10                                    EASTERN DISTRICT OF CALIFORNIA
                                                  11
                                                       GERALD FRIENDS,                                 Case No. 2:17-CV-02633-KJM-CKD
                                                  12
                 350 University Ave., Suite 200




                                                  13                     Plaintiff,                    JOINT STIPULATION TO MODIFY
                    Sacramento, CA 95825
PORTER | SCOTT




                                                       v.                                              PRE-TRIAL SCHEDULING ORDER
                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                                   AND ORDER
                                                       SAN JOAQUIN COUNTY, SAN JOAQUIN
                                                  15
                                                       COUNTY SHERIFF DEPARTMENT, SAN
                                                  16   JOAQUIN COUNTY SHERIFF STEVE
                                                       MOORE, SAN JOAQUIN COUNTY                       Complaint Filed: 12/15/2017
                                                  17   SHERIFF    DEPUTY     HERNANDEZ,                First Amended Complaint: 11/28/18
                                                  18   SHERIFF DEPUTY SGT. ORAM, SHERIFF
                                                       DEPUTY     PABLO     MARMOLEJO,
                                                  19   SHERIFF DEPUTY RUBEN RODRIGUEZ,
                                                       SHERIFF DEPUTY AARON (PYLE)
                                                  20   SAVAGE, SHERIFF DEPUTY ROBERT L.
                                                  21   WAGNER, SHERIFF DEPUTY TYLER
                                                       GILLIS, SHERIFF DEPUTY KATRINA
                                                  22   AGUILAR, and Does 1-50, Jointly and
                                                       Severally,
                                                  23
                                                  24               Defendants.
                                                       ___________________________________/
                                                  25
                                                  26
                                                  27   ///

                                                  28   ///


                                                       {01999231.DOCX}                            1
                                                                 JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER AND ORDER
                                                   1           This Stipulation is entered into by and between Plaintiff GERALD FRIENDS (“Plaintiff”)
                                                   2   and Defendants SAN JOAQUIN COUNTY, SAN JOAQUIN COUNTY SHERIFF DEPARTMENT,
                                                   3   SAN JOAQUIN COUNTY SHERIFF STEVE MOORE, SHERIFF DEPUTY SGT. ORAM,
                                                   4   SHERIFF DEPUTY PABLO MARMOLEJO, SHERIFF DEPUTY RUBEN RODRIGUEZ,
                                                   5   SHERIFF DEPUTY AARON (PYLE) SAVAGE, SHERIFF DEPUTY ROBERT L. WAGNER,
                                                   6   SHERIFF DEPUTY TYLER GILLIS, and SHERIFF DEPUTY KATRINA AGUILAR
                                                   7   (“Defendants”) (collectively, “The Parties”) by and through their respective counsel. The Parties enter
                                                   8   into this stipulation and proposed order in compliance with the Federal Rule of Civil Procedure 16(b)
                                                   9   and the requirements of the scheduling order. The parties request to briefly continue expert discovery
                                                  10   deadlines as well as the dispositive motion hearing deadline by one month.
                                                  11           WHEREAS, this case does not currently have a trial date;
                                                  12           WHEREAS, on November 2, 2018, the Court extended the non-expert and expert discovery
                 350 University Ave., Suite 200




                                                  13   deadlines and dispositive motion deadlines by one month;
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14           WHEREAS, the Parties conducted a settlement conference before Magistrate Judge Allison
                                                  15   Claire on February 7, 2019. The Parties were unable to reach a resolution.
                                                  16           WHEREAS, on February 13, 2019, the Court extended the non-expert and expert discovery
                                                  17   deadlines and dispositive motion deadlines by one month to allow the Parties to engage in further
                                                  18   settlement discussions;
                                                  19           WHEREAS, the Parties have continued to engage in settlement discussions. The Parties
                                                  20   believe further settlement discussions in the next 30 days may be fruitful to resolve the matter.
                                                  21   However, designating experts and preparing for expert discovery will increase the costs for both sides
                                                  22   and will make settlement more difficult to achieve.
                                                  23           WHEREAS, the Parties have conferred and propose the following scheduling amendments to
                                                  24   extend the expert discovery deadlines and dispositive motion deadlines by approximately two weeks:
                                                  25   ///
                                                  26   ///
                                                  27
                                                  28


                                                       {01999231.DOCX}                           2
                                                                JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER AND ORDER
                                                   1            Last day to disclose expert witness:                   May 9, 2019
                                                   2            Last day to disclose rebuttal expert witness:          May 31, 2019
                                                   3            Last day to complete expert discovery:                 July 2, 2019
                                                   4            Last day to hear dispositive motions:                  August 5, 2019
                                                   5            Good cause exists for a further continuance of the above deadlines to allow the parties to
                                                   6   continue to engage in settlement negotiations without incurring additional fees.
                                                   7            IT IS SO STIPULATED.
                                                   8   Dated: April 22, 2019                                    PORTER SCOTT
                                                                                                                A PROFESSIONAL CORPORATION
                                                   9
                                                  10
                                                                                                                By /s/ David R. Norton
                                                  11                                                                  Carl L. Fessenden
                                                                                                                      David R. Norton
                                                  12                                                                  Attorneys for Defendants
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   Dated: April 12, 2019                                           HELBRAUN LAW FIRM
                                                  15
                                                  16                                                            By    /s/ David M. Helbraun (Authorized 4/12/19)
                                                                                                                        David M. Helbraun
                                                  17                                                                    Attorney for Plaintiff
                                                  18
                                                  19                                                    ORDER
                                                  20            Based upon the Stipulation of the parties, the current scheduling order is modified as set forth
                                                  21   below.
                                                  22            Last day to disclose expert witness:                   May 9, 2019
                                                  23            Last day to disclose rebuttal expert witness:          May 31, 2019
                                                  24            Last day to complete expert discovery:                 July 2, 2019
                                                  25            Last day to hear dispositive motions:                  August 9, 2019
                                                  26            IT IS SO ORDERED.
                                                  27   DATED: April 22, 2019.
                                                  28
                                                                                                                     UNITED STATES DISTRICT JUDGE

                                                       {01999231.DOCX}                            3
                                                                 JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER AND ORDER
